Devin, J.
Local laws enacted by tbe General Assembly regulating tbe affairs of Madison County have proved a prolific source of litigation. Brigman v. Baley, 213 N.C. 119, 195 S.E. 617; Reed v. Commissioners, 213 N.C. 145, 195 S.E. 620; Waldroup v. Ferguson, 213 N.C. 198, 195 S.E. 615; Freeman v. Commissioners, 217 N.C. 209, 7 S.E. 2d 354; Sams v. Commissioners, 217 N.C. 284, 7 S.E. 2d 540; Hill v. Ponder, 221 N.C. 58, 19 S.E. 2d 5; Freeman v. Commissioners, 221 N.C. 63, 19 S.E. 2d 9.
Tbe case now before us presents tbe question of tbe validity of an attempted election to the office of tax manager for Madison County under tbe provisions of Chapter 341, Public-Local Laws 1931. Each of tbe parties to this action, relator and respondent, asserts title to tbe office as result of election in accord with tbe machinery prescribed by this Act. Tbe Act itself was upheld as a valid exercise of legislative power in Freeman v. Commissioners, 217 N.C. 209, 7 S.E. 2d 354, where its pertinent provisions are stated.
Tbe Act prescribed that tbe only method for tbe election of a person to perform tbe duties of this office in Madison County was by tbe votes of tbe chairmen of designated Boards acting ex officio. Originally six chairmen constituted tbe electing body, but as result of statutory change (Chap. 1131, Session Laws 1949) and tbe judgment of this Court (Brigman v. Baley, supra) tbe number has been reduced to four; and of tbe four tbe rights of two are challenged.
Tbe relator alleges in bis complaint that Dr. Ramsey, who as chairman of tbe County Board of Health voted for tbe respondent, was not legally qualified to participate in tbe election of a tax manager. Likewise, tbe *461respondent challenges the right of F. E. Freeman, who voted for relator, to qualify as an elector.
Two questions then are presented:
1. Was E. E. Freeman as chairman of the Sinking Fund Commission entitled to vote in the election ?
2. Was Dr. Eamsey as chairman of the County Board of Health entitled to vote ?
The Act of the General Assembly (Chap. 183, Public-Local Laws 1931) creating a Sinking Fund Commission for Madison County was held valid in Freeman v. Commissioners, 217 N.C. 209, 7 S.E. 2d 354, and the relator offered evidence, which was not rebutted, that F. E. Freeman was chairman of that Commission, and for 14 years had acted as such, performing all the duties prescribed by the Act for such chairman; that as chairman of this Commission he had handled the funds incident to bond settlements, signed checks, approved official bonds, kept joint control and check of collaterals impounded to secure .public deposits in both banks, had participated without question in previous elections of tax managers and collectors, and had been recognized by officials and the public generally as the chairman of the Sinking Fund Commission for the entire time. True, no minutes or records of the Sinking Fund Commission showing Freeman’s selection as chairman were offered, but it was testified no written minutes were kept. Hence, in the absence of statutory requirement for minutes and records, parol evidence was admissible to show the action of the Commission. Tuttle v. Building Corp., 228 N.C. 507 (513), 46 S.E. 2d 313; Bank of U. S. v. Dandridge, 12 Wheaton (U.S.), 64 (69), Wigmore, sec. 2451. While the other members of the Sinking Fund Commission had not met in formal session in some years, there were no specific duties prescribed for them, other than the selection of a chairman and the filling of vacancies in the membership of the Commission. It was only upon the chairman as executive head of the Commission that important and continuous duties devolved. From an examination of the evidence in the record, we conclude there was no error in the court’s instructing the jury if they found the facts to be as shown by all the evidence to answer the issues submitted in the affirmative. Smith v. Carolina Beach, 206 N.C. 834, 175 S.E. 313; Freeman v. Commissioners, 217 N.C. 209 (215), 7 S.E. 2d 354.
The jury having answered the issues accordingly, and the trial being free from prejudicial error, F. E. Freeman must be held to have been duly qualified to vote in the election of a tax manager in August, 1949.
2. Was Dr. Eamsey entitled to vote, as chairman of the Board of Health of Madison County, in the election of a tax manager August 1, 1949?
*462’ The Act of the General Assembly (Chap. 322, Public-Local Laws 1931) creating a local Board of Health for Madison County and naming its members was held invalid as coming within the prohibition of Art. II, sec. 29, of the Constitution, in Sams v. Commissioners, 217 N.C. 284, 7 S.E. 2d 540. However, it was stipulated by the parties hereto that under the general law (G.S. 130-18), a Board of Health in and for Madison County had been duly constituted, and that Dr. Ramsey was the duly ■qualified and acting chairman of the Board of Health of the County and was acting as such on August 1, 1949. It is urged by respondent that this stipulation constitutes an admission that he was qualified to vote under Chap. 341, Public-Local Laws of 1931, in the election of a tax manager. It will be noted that this Act specifically named the Chairman of the Board of Health and his successor in office as one of those empowered to vote in the election of a tax manager, and it was only in a later clause that the Act authorized voting by the chairmen of “any other Boards created by this Legislature.” So it would seem that the chairmanship which Dr. Ramsey now holds does not come under this enlarging clause which limited the right to vote to Chairmen of Boards created by the Legislature of 1931, and that the Chairman of the Board of Health was named without qualification as an elector. True, Chapter 322 of the Acts of 1931 was held invalid as beyond the legislative power, but this left the general law still in force in Madison County. The Board which had been named in Chap. 341 was constituted in conformity with legal requirements as the Board of Health of Madison County. Furthermore, we observe that no issue was tendered by the relator as to the qualification of Dr. Ramsey, nor was evidence offered tending to impeach his qualification or right to vote in the election of a tax manager, nor was there a specific ruling by the court thereon, save inferentially in the judgment, the court stating that the stipulation,, referred to rendered it unnecessary to submit other issues than those relating to the Sinking Fund Commission and E. E. Freeman. The right of Dr. Ramsey does not seem to have been questioned on this record save by an allegation in the complaint.
3. It follows, if there were four qualified electors entitled to vote for a tax manager on August 1, 1949, and only four, and two of them voted for relator and two for respondent, there was no election. There being no one holding over and no one properly elected in the method prescribed by Chap. 341, Public-Local Laws 1931, there was a vacancy in the office of .tax manager for Madison County. We think in case of a vacancy in this office by analogy to G.S. 153-9 (12) and G.S. 153-9 (10), and under their general power as to taxation and finance, the Board of County Commissioners would have the power to appoint some qualified person to perform the duties of this essential office for the remainder of the term *463ending August 1, 1951. It appears that the Board of County Commissioners in view of an anticipated deadlock has already appointed the respondent.
After a careful consideration of the record in this case we reach the conclusion that the relator has failed to establish his right to the office of tax manager or tax collector for Madison County, and that the judgment below must be
Reversed.